DETAILED ACTION
This action is responsive to the Application filed 12/08/21.
Accordingly, claims 21-40 are submitted for prosecution on merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21, 28, 35 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 7, 13 of U.S. Patent No. 11,216,295 (hereinafter ‘295) in view of Sirota et al, USPubN: 2015/0135185 (herein Sirota) and Nickolov et al, USPubN: 2009/0276771 (herein Nickolov) 
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 21					‘295 claim 1
A method for recommending virtual machine (VM) configurations, comprising: receiving a selection of a category of computing resources; receiving a request to recommend a VM configuration, the request including an indication of the selected category, wherein receiving the request to recommend the VM configuration comprises displaying a graphical user interface (GUI)
A method for recommending virtual machine (VM) configurations, comprising: detecting that a user is utilizing a suboptimal VM configuration based on a selected category of most relevant computing resources; receiving a request to recommend a VM configuration, the request including an indication of the selected category and being generated based on the detecting;
identifying a pool of available servers that meet the minimum number of CPU cores, the minimum amount of memory, and the minimum amount of storage;
receiving, through the GUI, user input regarding a minimum number of computer processing unit (CPU) cores, a minimum amount of memory, and a minimum amount of storage;
identifying a pool of available servers; classifying the servers in the pool of of server types, servers into a plurality of categories, including determining a computing ratio for each of the plurality wherein the computing ratio is a ratio of memory to computer processing unit (CPU) cores for the server;
clustering similar servers within each of the plurality of categories;
clustering similar servers within each of the plurality of categories;
for each cluster, sorting the servers according to the indicated most relevant computing resources; and displaying on the GUI the VM recommendations based on the sorting of the servers.
for each cluster, sort the servers according to the indicated most relevant computing resources; and displaying the VM recommendations based on the sorting of the servers.


‘295 claim 1 does not recite “receiving, through the GUI, user input regarding a minimum number of computer processing unit (CPU) cores, a minimum amount of memory, and a minimum amount of storage” in relation to identifying servers from a pool of servers and receiving request for recommendation and indication of a selected category; even though ‘295 recites classifying servers from a pool as determining a computing ratio as ratio of memory to to CPU cores for a server and use of most relevant computing resources associated with the received request for recommendation and indication of a selected category.
	 Nickolov discloses a datacenter support for subscribers using server grid cloud-platform in connection a cloud UI/interface ( Fig. 3-14) in allocating tasks or process flow implemented with VM or supplying resources for various runtime in different hosts, the resources being selectable via a interface for the user to assign to virtual machines upon determined requirements such as minimum or maximum processing power (para 0216) as hardware resources settings (para 0714, 0728) or minimum/maximum parameters for a given resources (para 0727) to be considered by the user for selection, the resources being minimum or maximum CPU (para 0743) of the data center or memory size (para 0285) or minimum memory (para 0744) requirement as well as ratios of CPU to memory (para 00750) available to instantiate a virtual execution or appliance (para 0549).
	Sirota also discloses a server platform connected to a cluster of computing nodes (Fig. 3; see Abstract; para 0012, 0014) to instantiate distributed execution of a storage system, whereby computer nodes from the cluster constitute a pool from which computing resources may be initiated, where distributed execution may use minimum quantity of computing nodes (para 0017), the gathered information for selection including minimum percentage of cluster nodes (para 0028), minimum amount of memory local to a node (para 0018) as well as percentage used as part of the total amount of availabe resources (para 0027)
	Therefore, it would have been obvious at the time the invention was made for one skill in the art to implement interactive effect of selecting or provisioning of resources to fulfill request for allocating or seeking procesing resources – e.g. in configuring virtual machine execution in ‘295; so that, user consideration via a GUI (as in Nickolov), in addition to determining a computing ratio from a pool of servers, criteria establishing selectivity of computing resources associated with the pool would also include (user-based) specification of processor capability or functional requirements such as number of computer processing unit (CPU) cores – as per Nickolov and Sirota -  a minimum amount of memory – as in Nickolov or Sirota -  or a minimum amount of storage to instantiate storage operation code or VM runtime; because
	minimum number of processor cores or physical compute nodes would establish a threshold or indicator level of processing power under which intent by a designer (via a UI) to configure or enlist processing resources underlying the request to implement virtual application runtime cannot be fulfilled so that designer action can be adjusted to circumvent such configuration impass, and early determination of power capacity coupled with knowledge on the minimum memory or storage size associated with a given processor resource (among the available servers pool as set forth in ‘295), would also enable a recommendation engine to match core/server processing power with a compatible memory size from which to cover a large range of computation load or scale, the computing resources established as a usage ratio so to particularly meet high-demand or inpredictable dynamics of application runtime (or virtual host execution as in ‘295) in which very sizeable or computation-intense execution would most likely require pre-allocation or provision of multiple processor cores, each endowed with proper processing power and commensurate memory size accessible local to that core.
	Therefore, instant claim 21 would be deemed obvious over ‘295 claim 1.
	Instant claim 28 (medium) recites the same limitations of instant claim 21; whereas ‘295 claim 7 (medium) recites the same limitations of ‘295 claim 1; therefore, instant claim 28 would be deemed obvious over the (medium) ‘295 claim 7, for the same obvious reasoning set forth above.
	Instant claim 35 (system) recites the same limitations of instant claim 21; whereas ‘295 claim 13 (system) recites the same limitations of ‘295 claim 1; therefore, instant claim 35 would be deemed obvious over ‘295 claim 13, for the same obvious reasoning set forth above.
	Dependent (instant) claims 22-27, 29-34, 36-41 are therefore unpatentable for being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Octobre 03, 2022